DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the RCE filed on 4/29/2022.
Claims 1-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.

Response to Arguments
Applicant’s arguments filed on 4/29/2022 with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/122938 A1 (hereinafter “AirTouch”) in view of Luo (USPAN 2013/0335008) and Ashrafi (USPAN 2018/0199218).
	Consider claims 1, 9, and 14, AirTouch discloses a method (see paragraphs 40 and 41), an adapter comprising a radio, an interface, a memory storing one or more instructions, and a processor configured to execute the one or more computer-readable instructions (see figure 1, reproduced below for convenience, wherein Examiner submits it is inherent that the WiFi base station 4 comprises said radio, memory, and processor), and one or more non-transitory computer readable media having instructions operable to cause one or more processors to perform operations (see figure 1) comprising: 
 	receiving, at an adapter located at a premise (“WiFi base station 4”), one or more communications (“network interface connection in the form of a broadband Ethernet service for Internet access” = “Internet protocol (IP) packets”) from one or more networks (“Ethernet source” = “Ethernet interface 22”), wherein the adapter comprises at least a radio (“WiFi transceiver = WiFi radio 14”); and
 	outputting the one or more wireless communications to one or more wireless devices over a wireless band of the radio (“8”, “6”; also, see paragraph 41).


    PNG
    media_image1.png
    737
    578
    media_image1.png
    Greyscale

 	Although AirTouch at least suggests a 6 GHz radio (see paragraph 40: “the terms WiFi and WiFi enabled are referring to a radio transceiver…compliant with 802.11…and future refinements of the WiFi family of wireless connectivity standards” for which the standard IEEE 802.11 ax standard operates in the 6 Ghz band), AirTouch does not specifically disclose a 6 GHz radio.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of AirTouch and have the radio that AirTouch teaches to be a 6 GHz radio, as this is merely a matter of design choice, which involves only routine skill in the art. 
AirTouch does not specifically disclose converting one or more WAN communications to one or more wireless fidelity (Wi-Fi) signals.
Luo teaches converting one or more WAN communications to one or more wireless fidelity (Wi-Fi) signals (see figures 1-2 and paragraph 17: converting a wireless wide area network signal into a Wi-Fi signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of AirTouch with the teachings of Luo. The motivation to combine the references is to provide a charger integrating a network interface conversion apparatus that functions without a user needing to carry a peripheral, thereby increasing convenience (see paragraphs 2 and 8 of Luo).
AirTouch in view of Luo do not specifically disclose providing a 6 GHz wireless backhaul for communication with a gateway device radio of a gateway device over a 6 GHz wireless band.
Ashrafi teaches providing a 6 GHz wireless backhaul for communication with a gateway device radio of a gateway device over a 6 GHz wireless band (see paragraph 132 and figure 11, traffic from a UE are forwarded over multiple wireless backhaul links 1108 to a gateway node 1110 in a multi-hop deployment, which is used for routing and forwarding of the data plane over a multiband (mmWave, sub 6 GHz, and FSO)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of AirTouch in view of Luo with the teachings of Ashrafi. The motivation to combine the references is to provide a a data network infrastructure that can adapt to the expanding needs of voice and data applications of rapidly evolving technology (see paragraph 3 of Ashrafi).

Consider claims 2, 10, and 15, AirTouch discloses that the one or more communications are received at the adapter from one or more wide area network adapters, wherein the one or more adapters are different from the adapter (“Ethernet 22”).

Consider claims 3, 11, and 16, AirTouch discloses that the adapter communicates with the one or more wide area network adapters via a wired connection between the adapter and the one or more wide area network adapters (see paragraphs 44 and figure 1: Ethernet cable 29).
	Consider claims 4, 12, and 17, although AirTouch discloses an adapter comprising a radio (see above), AirTouch does not disclose that the radio operates at 2.4 GHz or 5 GHz. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of AirTouch and have that the radio operates at 2.4 GHz or 5 GHz, as this is merely a matter of design choice, which involves only routine skill in the art. 

Consider claim 5, AirTouch discloses that the adapter receives one or more communications from a client device or an extender facilitated by the gateway device (see paragraph 41: “Ethernet router”). 

	Consider claims 6, 13, and 18, although AirTouch discloses an adapter that provides a wireless local area network (see above), AirTouch does not disclose that the network is a 6 GHz network and a 5 GHz network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of AirTouch and have that the network is a 6 GHz network and a 5 GHz network, as this is merely a matter of design choice, which involves only routine skill in the art. 

Consider claims 7 and 19, although AirTouch discloses converting WAN communications to 6 GHz (see above), AirTouch does not specifically disclose operating as a mmWave. 
Ashrafi teaches operating as a mmWave (see paragraph 20: wireless gateways).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of AirTouch in view of Luo with the teachings of Ashrafi. The motivation to combine the references is to provide a data network infrastructure that can adapt to the expanding needs of voice and data applications of rapidly evolving technology (see paragraph 3 of Ashrafi).

Consider claims 8 and 20, although AirTouch discloses one or more wireless local area networks (see above), and although AirTouch in view of Luo disclose a WAN adapter that facilitates the conversion of the one or more WAN communications to one or more 6 GHz communications (see above), AirTouch in view of Luo do not specifically disclose a removable interface module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of AirTouch in view of Luo. Modifying the elements so as to make an interface module “removable” requires only routine skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412